PER CURIAM.
We reverse appellant’s conviction for grand theft and remand to the circuit court, where appellant’s sentence shall be vacated. Convictions for grand theft and robbery of the same property violate double jeopardy because those offenses are aggravated forms of the same underlying offense. See Simmons v. State, 634 So.2d 153, 154 (Fla.1994); Young v. State, 454 So.2d 586, 587 (Fla. 4th DCA 1984). Nothing in the record of the plea bargain indicates that appellant waived the double jeopardy violation as part of the plea.
SHAHOOD, C.J., FARMER and GROSS, JJ., concur.